Case 0:17-cv-60633-FAM Document 25 Entered on FLSD Docket 06/05/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                               Case Number: 17-60633-CIV-MORENO

   BELINDA JUSTICE,

                  Plaintiff,
   vs.

   ACTING COMMISSIONER OF SOCIAL
   SECURITY ADMINISTRATION,

               Defendant.
  _________________________________________/

         ORDER GRANTING PLAINTIFF’S MOTIONS FOR ATTORNEY’S FEES

         THIS CAUSE came before the Court upon two motions for attorney’s fees filed by the

  Plaintiff’s counsel: one brought under 42 U.S.C. § 406(b) for $16,146.00, and another pursuant to

  28 U.S.C. § 2412, otherwise known as the Equal Access to Justice Act (“EAJA”), for $5,439.53.

         The Defendant Acting Commissioner of Social Security Administration (“Commissioner”)

  has filed a response stating that the Commissioner “has no objection to Plaintiff’s request for

  $5,439.53 in attorney’s fees under the EAJA,” and “does not object to the amount of fees requested

  by Plaintiff’s attorney under 42 U.S.C. § 406(b) [which totals $16,146.00]”—as long as those fees

  are found to be reasonable. See Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002) (holding that, as

  long as the requested fees are within the twenty-five percent limit of past-due benefits awarded,

  the court must determine whether “the fee sought is reasonable for the services rendered.”).

         Considering the amount of time Plaintiff’s counsel has devoted to this case and the services

  performed, as well as hourly billing charge, the Court finds that the benefits awarded to counsel

  are within the twenty-five percent limit of past-due benefits awarded to the Plaintiff, and not so

  “large in comparison to the amount of time counsel spent on the case” such that “a downward
Case 0:17-cv-60633-FAM Document 25 Entered on FLSD Docket 06/05/2020 Page 2 of 2



  adjustment is . . . in order.” Gisbrecht, 535 U.S. at 808. However, while the Court grants both

  motions, “an attorney who receives fees under both the EAJA and 42 U.S.C. § 406(b) must refund

  the smaller fee to his client.” Jackson v. Comm’r of Soc. Sec., 601 F.3d 1268, 1274 (11th Cir.

  2010); see also Gisbrecht, 535 U.S. at 796 (explaining that Congress harmonized fees payable

  under the EAJA with fees payable under section 406(b) in this way: “Fee awards may be made

  under both prescriptions, but the claimant’s attorney must refun[d] to the claimant the amount of

  the smaller fee . . . up to the point the claimant receives 100 percent of the past-due benefits.”

  (alteration in original) (citations and internal quotation marks omitted).

           Therefore, upon receiving the smaller amount of attorney’s fees under the EAJA,

  Plaintiff’s counsel is to refund that amount to the Plaintiff.

         DONE AND ORDERED in Chambers at Miami, Florida, this 5th of June 2020




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                     2
